AMUNDSON, Justice
(concurring in part and dissenting in part).
The trial court issued and filed the following short and concise findings of fact after the adjudicatory hearing:
3. That W.Y.B. committed two acts of sexual contact in Bennett County, the first between September and October, 1992, inclusive, and the second act on or *457about November 19,1992 against T.T. as alleged in the Petition filed with this Court.
4. That the allegations contained in paragraphs 4A and 4C of the Petition filed with this Court have been sustained beyond a reasonable doubt.
It is difficult to discern from these findings what part of the contested testimony the trial court found to be credible. Filing a petition alleging certain facts is obviously not sufficient to sustain a “beyond a reasonable doubt” burden of proof. Matter of T.J.E., 426 N.W.2d 23 (S.D.1988).
Trial courts are required to make adequate findings so that a meaningful review can be made by an appellate court. Heikkila v. Carver, 416 N.W.2d 691 (S.D.1987). In State v. Flegel, 485 N.W.2d 210, 215 (S.D.1992), this court stated:
Here, the absence of specific, written findings and conclusions on the consent issue prohibits meaningful appellate review of the question, particularly given the disputed testimony in this case ... Accordingly, this deficiency in the findings ... requires us to remand this matter for a determination of the factual questions!.]
W.Y.B. was charged with violating SDCL 22-22-7 and aiding and abetting G.H.A. in committing the offense of sexual contact with a child under sixteen, contrary to SDCL 22-22-7. In the offense of sexual contact with a child under sixteen, the State must prove:
1. That at the time and place alleged in the [petition] the defendant knowingly engaged in sexual contact with [victim]; and
2. That at the time of the sexual contact [victim] was not defendant’s spouse; and
3. That at the time of the sexual contact the defendant was sixteen years of age or older; and
4. That at the time of the sexual contact [victim] was. under the age of sixteen years; and
5. That the defendant is at least three years older than [victim].
South Dakota Criminal Pattern Jury Instruction #3-3-10. This charge also requires proof that the contact occurred with an “intent to arouse or gratify the sexual desire of either party.” SDCL 22-22-7.1
Further, South Dakota Criminal Pattern Jury Instruction # 1-13-1 provides as follows:
All persons who directly commit the act(s) constituting the crime or who aid and abet in its commission, ... are considered as principals^]
A person aids and abets the commission of a crime if he with the intent to promote or facilitate the commission of a crime, aids, abets or advises another person in planning or committing the crime.
The above findings are deficient because they do not specifically address the elements of the charge or the intent issue. It is impossible, on the status of this record, to make any meaningful review of this serious charge. Therefore, I would reverse and re- - mand on issue 2 so that adequate findings can be entered.
I concur on issue 1.